TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 26, 2019



                                       NO. 03-17-00685-CV


 Jason Spence, Individually and as Heir and Representative of the Estate of David Spence,
    Deceased; Joel Spence, Individually and as Heir and Representative of the Estate of
          David Spence, Deceased; and Estate of Anthony Melendez, Appellants

                                                  v.

                                   The State of Texas, Appellee




         APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on August 7, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellants shall pay all costs relating to this appeal, both in this Court and in the court below.